Citation Nr: 1728932	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-34 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for lumbosacral degenerative disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In July 2014, the Board remanded this issue for further development, to include obtaining treatment records from the VA Medical Center in Phoenix, Arizona, beginning from 1988.


FINDING OF FACT

A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral degenerative disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was examined in January 2011 in order to adjudicate his service connection claim.  The Board finds that the VA examination and opinion is adequate because, as discussed below, it is based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination and VA opinion has been met. 

Further, as noted, in March 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board is not required to discuss a potential Bryant problem unless the appellant raises that issue before the Board. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Finally, the Board finds that there was substantial compliance with the Board's prior July 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the July 2014 remand, the Board directed that the agency of original jurisdiction (AOJ) obtain VA treatment records relevant to the Veteran's lumbar spine disability from the VA Medical Center (VAMC) in Phoenix, Arizona starting from 1988.  It was noted that the earliest VA treatment records that pertained to his lumbar spine were dated in 1996.  The AOJ was to inform the Veteran if the records were not available.  The AOJ sent 4 separate request to the Phoenix VAMC.  See October 2014, December 2, and 22, 2014, and January 2015 requests.  There were no additional records received from the Phoenix VAMC.  In March 2015, the Veteran was informed via a telephone contact that relevant VA treatment records from Phoenix VAMC dated from January 1, 1988 to May 19, 1991 did not exist.  See March 2015 VA Form 21-0820, Report of General Information.  The Veteran has not submitted any additional records to support his claim.

As the AOJ attempted to obtain any outstanding VA treatment records, and subsequently informed the Veteran that such records did not appear to exist, the Board finds that there has been substantial compliance with the July 2014 Board remand directives and, therefore, no further remand is necessary. See Stegall, supra; D'Aries, supra.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Thus, to establish service connection, there needs to be a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Additionally, service connection may also be granted for certain enumerated chronic diseases, including arthritis, that manifest to a compensable degree within one year of the veteran's separation from service or where the veteran shows continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability.  He contends in various statements, to include his testimony, that his current low back disability is due to service, to include the in-service low back complaint. 

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative disc disease and arthritis of the low back.  See August 2004 VA x-ray report.  The Board observes, however, the evidence of record does not establish that this condition manifested to a compensable degree within one year of the Veteran's separation from service, nor does the evidence show that he has exhibited a continuity of symptomatology relating to this condition since that time.  

The service treatment records (STRs) contain one low back complaint dated in June 1973 in which the Veteran reported his low back pain occurred from a fall aboard the U.S.S. Oriskany.  He received treatment for pain in his back and right side, and was diagnosed with a minor contusion and given a heating pad.  The STRs are silent for any additional complaints of or treatment for the low back; and the December 1973 discharge examination report shows clinical evaluation of the spine was normal.

The Veteran testified that he self-medicated with pain pills from his separation from service in December 1973 until he sought VA treatment in 1988, when he moved to Phoenix, Arizona, because the buses in his former home in Texas did not go as far as the VA hospital, but the Phoenix VA hospital was more accessible.  Id., pp. 3-4, 8.  He further testified that he received treatment at the Phoenix VA hospital for his back disorder approximately every six months since 1988.  Id., pp. 7-8, 10.  The Veteran also reported that a VA surgeon removed a tumor from his low back, and his VA treatment records confirm that he underwent lipoma removal surgery in 1996.  Id., p. 10.

The earliest VA treatment records for the Veteran's back are dated from 1996, and pertain to his lipoma removal.  Otherwise, the earliest date of a report or diagnosis of back problems or treatment in his available VA treatment records is a diagnosis of marked disk space narrowing L5 and S1 with prominent marginal osteophyte formation and osteoarthritic changes of the facets, based on an x-ray taken in August 2004.

During the January 2011 VA examination, the Veteran reported his in-service low back injury and that he saw the doctor on board the ship only once.  He indicated the doctor told him to take some medications.  He indicated that he was not given a profile change and he really did not seek any further medical workup.  The Veteran reported that the pain quieted down for about 20 years and he really did not begin to have trouble until the mid-1990s.  After examination of the Veteran and a review of the file, the examiner noted:

"There is no question that [the Veteran] had a back injury in June 1973, but it took 20 years for there to be an ongoing back problem.  He now has advanced lumbar degenerative arthritis at the L5-S1 level, accounting for his current symptomatology.  Based on my history from [the Veteran], review of the C-file, and review of our notes in our CPRS system, it is hard for me to state that 1 moment of injury in 1973 and not requiring treatment until about 20 years later for anything, leads me to believe that it is less likely as not (less than a 50 percent probability) that his current lumbosacral degenerative disease is a direct result of the 1incident of where he fell, landed on his back, only saw the doctor once, and it was 20 years later that he began to have the symptoms which have worsened over the last 10+ years.  It is conceivable that the tincture of time alone, even without the history of injury, would have led to his current situation, at least from this orthopedic surgeon's point of view."

As noted, the Veteran currently has a low back disability, satisfying the current disability requirement for service connection. 

Further, the Veteran's STRs document an in-service low back injury.  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative medical evidence that the Veteran's current low back disability is related to the in-service low back injury.  The VA examiner essentially stated that based on his expertise the Veteran's current disability is not related to one incident in service over 20 years ago.  The Veteran claims an in-service fall caused his current low back disability; however, he is not competent to determine that a single back injury suffered decades prior to formal treatment is the cause of the low spine disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  For the same reasons, the Board affords little probative value to his lay statements.  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current low back disability, and therefore the nexus requirement for service connection is not met.

Additionally, to the extent that the Veteran has contended that he has experienced low back symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, as noted, the Veteran testified during the March 2012 Board hearing that he has experienced low back pathology since his injury in service. 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record.  Although the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, on December 1973 discharge examination, the Veteran did not report any low back complaints and there was no noted lumbar spine pathology.  Likewise, the first complaint of lumbar spine pathology was in VA treatment records dated in 1996, which was 23 years after his service discharge in December 1973.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  As such, the Veteran's lay assertions of continuity of such symptomatology are less credible and persuasive in light of the evidence of record, and are, in fact, outweighed by this evidence. Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of low back symptomatology to be not credible.

The Board finds that the Veteran's low back disability is not related to any disease, injury, or incident of service; and lumbar spine degenerative arthritis did not manifest within one year of service discharge.  Consequently, service connection for such claimed disorders is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board observes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for lumbosacral degenerative disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for lumbosacral degenerative disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


